Citation Nr: 1224855	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-36 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-operative left inguinal hernia with residual scar.  

2.  Entitlement to an initial disability rating greater than 10 percent for osteoarthritis, lumbar spine.  

3.  Entitlement to an initial disability rating greater than 10 percent for residuals of fracture, right fifth metatarsal.

4.  Entitlement to an initial compensable disability rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1978 through May 1981 and again from January 2003 through July 2005. 

This appeal to the Board of Veterans' Appeals (the Board) is from May 2006 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

During the August 2007 VA hypertension examination the Veteran reported that he had been diagnosed with erectile dysfunction secondary to hypertension.  It appears that this claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for post-operative left inguinal hernia with residual scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder is currently manifested by osteoarthritis, with subjective complaints of low back pain; objectively, he had forward flexion of the lumbar spine to 90 degrees, at worst with no additional loss of motion on repetitive use.  There is no evidence of incapacitating episodes.

2.  The Veteran's residuals of fracture, right fifth metatarsal are currently manifested by mild tenderness over the external border of the foot and over lateral aspect of the ankle and a slight antalgic gait.  Range of motion testing and X-ray examination of the ankle is normal.  

3.  The Veteran's hypertension is currently manifested by a systolic pressure predominantly greater than 160 but less than 200 and a diastolic pressure less than 110.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for osteoarthritis, lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2011).

2.  The criteria for an initial disability rating greater than 10 percent for residuals of fracture, right fifth metatarsal are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5284 (2011).

3.  The criteria for an initial compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, DC 7101 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-connected osteoarthritis of the lumbar spine, residuals of fracture of the right fifth metatarsal, and hypertension are more disabling than currently evaluated.  Service treatment records show that the Veteran began complaining of back pain as early as April 1979 and was assessed with lumbar strain in May 1980, August 2003, and February 2005.  Records also show that the Veteran fractured his right fifth metatarsophalangeal joint while playing basketball in July 2004 and was diagnosed with hypertension in August 2004.  The Veteran submitted a claim for service connection for these disorders in September 2005 and, by rating decision dated in May 2006 the RO granted service connection for these disorders, assigning noncompensable disability ratings beginning July 14, 2005, the day after the Veteran's discharge from his most recent period of active service.  Subsequently, by rating decision dated in February 2007 the RO increased the ratings for the Veteran's low back and right foot to 10 percent disabling, each, also effective July 14, 2005.  Within one year of the May 2006 rating decision the Veteran submitted a new claim for an increased rating for his service-connected disabilities and, by rating decision dated in March 2008, the previously assigned ratings were continued.  Thereafter, the Veteran perfected an appeal with regard to this decision.     

General Legal Criteria

Disability ratings are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).   Moreover, disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

1.  Osteoarthritis of the lumbar spine

The Veteran's osteoarthritis of the lumbar is currently rated under 38 C.F.R. § 4.71a, DCs 5237-5242.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  In this case, the hyphenated code indicates that the disability is evaluated as lumbar strain and degenerative arthritis of the spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5235-5242.

Under DC 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).  

Evidence relevant to the current level of severity of the Veteran's osteoarthritis of the lumbar spine includes VA examination reports dated in November 2005, January 2008, and May 2011. During the November 2005 VA examination the Veteran reported that in August 2003 he was lifting a heavy desk and began experiencing sharp back pain.  He was given a muscle relaxant and pain medication.  He stated that he could not lift anything heavy or his back would lock up.  He also stated that he experienced sharp back pain radiating to his hips with an intensity of 8/10.  This lasted for 15 minutes or until he lied down.  He indicated that he took Aspirin for the pain which helped a little bit and had no side affects.  He wore a heating pad occasionally for the locking.  If he was in a certain position, his back did lock up; prolonged standing and prolonged bending.  He had a decrease in range of motion during a flare-up of the back disorder.

The Veteran indicated that he tried to stretch backward to provide relief.  There was no weight loss, no fevers, no malaise, no dizziness, no visual disturbances, no bowel or bladder complaints, and no erectile dysfunction related to the back disorder.  The Veteran reported numbness in the right leg only which was experienced some of the time.  He indicated that there was a weakness but that he could walk unaided.  He did use a back brace and wore it as needed and it helped a little bit.  He could walk about a half a block without the back getting so bad he needed to stop.  He reported unsteadiness on his feet but no falls and no surgery.  

The Veteran was reportedly employed as a senior laboratory technician and worked full time.  He had not missed time from work related to the back disorder.  He reported with his job he could not do strenuous lifting or move anything heavy which was a part of his job with getting certain items.  He stated with dressing, grooming, toileting, and eating, he did have to sit down more often to get dressed and stated he felt the pain and discomfort but he continued to do the activities as far as grooming and dressing were needed.  He indicated that in the military, he was told not to run or lift for a while after the initial injury.  He indicated that he felt that he was physically active but had not had any periods of incapacitating episodes in the past 12 months pertaining to the back disorder.  

On physical examination the Veteran had cervical flexion to 45 degrees, extension to 45 degrees, and lateral flexion to the right and left to 45 degrees.  With regard to the lumbar spine the Veteran had forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to the right and left to 30 degrees, and rotation to the right and left to 30 degrees.  With repetitive range of motion he indicated after the second repetition that there was pain of the right paraspinal musculature with flexion to 90 degrees.  With lateral flexion to the left to 30 degrees, he indicated pain of the right paraspinal musculature, lateral flexion to the right to 30 degrees, and rotation to the right and left to 30 degrees.  He stated that the pain radiated to the hip area also on the right, only as a dull type pain.  

X-ray examination of the lumbosacral spine showed nor fracture or dislocation and no listhesis was identified.  Examination appeared otherwise unremarkable.  The impression was lumbosacral sprain/strain with chronic low back pain and radiculopathy.  

During the January 2008 VA examination the Veteran reported that his lumbar spine disorder had existed since August 2003.  He complained of stiffness but denied weakness.  Due to the condition he had pain located at the lower back for four years.  The pair occurred five times per week and each time lasted for one hour.  The pain was localized.  The characteristic of the pain was crushing, aching, sharp, and sticking.  The intensity of the pain was 8/10.  The pain was elicited by physical activity and relieved by medication, specifically Ibuprofen.  At the time of pain the Veteran required bedrest.  The condition had not resulted in incapacitation.  

On physical examination of the thoracolumbar spine there was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination.  Straight leg raising test was positive on the right and left.  There was no ankylosis of the lumbar spine.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion to the right and left to 30 degrees, and rotation to the right and left to 30 degrees.  Pain occurred at extremes of motion.  The joint function of the spine was additionally limited by pain on repetitive use.  It was not additionally limited by fatigue, weakness, and/or lack of endurance and incoordination.  The additionally limited joint function due to pain was 0 degrees.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

X-ray examination revealed mild degenerative changes at L4-5.  The examiner noted that the original diagnosis of lumbosacral starin/sprain had progressed to osteoarthritis of the lumbar spine.  This was due to subjective complaints of pain and objective X-ray findings of degenerative changes.  

During the May 2011 VA examination the Veteran reported that this lumbar spine disorder had existed since May 2003.  The condition was due to injury which occurred while carrying a heavy stand-up locker up three flights of stairs.  He reported he had limitation in walking because of his spine disorder. He stated that, on average, he could walk half of a mile.  He indicated that it took one hour to accomplish this.  He stated that he had not experienced falls due to his spine disorder.  He reported the following symptoms associated with his low back disorder:  stiffness, fatigue, spasms, and numbness.  He reported having no bowel problems in relation to the spine disorder.  The Veteran reported he did not experience erectile dysfunction in relation to the spine disorder.  He also indicated that he did not experience any bladder problems in relation to the spine disorder.  

According to the Veteran, he had been experiencing back pain since May 2003.  It was located on the lower back and the pain occurred constantly.  The pain traveled to the hips and was severe.  The pain could be exacerbated by physical activity and bending for a long time.  It was relieved by Aspiring and by a back brace.  At the time or pain he could function with medication.  During the flare-ups he experienced functional impairment which was described as pain traveling to the leg and limitation of motion of the joint which was described as bending over.  The Veteran was not receiving any treatment for his disorder.  The Veteran denied hospitalization for the low back disorder.  He also stated that his condition, in the past 12 months, had not resulted in any incapacitation.  The bone condition had never been infected.  The Veteran reported that his functional impairment was that he could not left anything over 30 pounds.  

On musculoskeletal physical examination the Veteran's posture and gait were within normal limits.  Walking was steady and he did not require a brace, crutches, corrective shoes, a wheelchair, a prosthesis, or a walker.  There was no evidence of back radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination described as lumbar.  Spinal contour was preserved, through there was tenderness.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone and musculature were normal.  Straight leg raising test was negative on the right and left. Lasegue's sign was negative and there was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion to the right and left to 30 degrees, and rotation to the right and left to 30 degrees.  Repetitive range of motion was possible and there was no additional degree of limitation.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  

The impression was osteoarthritis of the lumbar spine, no change in diagnosis.  The examiner noted that the Veteran's disorder was active with subjective factors of stiffness, fatigue, spasms, numbness, and pain.  The objective factors were cane, lumbar stability, lumber tenderness and pain at rest, with normal range of motion on physical examination.  

Also of record are private treatment records dated through June 2006 which show treatment for the Veteran's low back disorder but do not report findings pertinent to the rating criteria for which the Veteran's low back disorder is rated.

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's osteoarthritis of the lumbar spine.  The Veteran's range of motion does not meet the criteria for a 20 percent rating under DC 5237 as his forward flexion is greater than 60 degrees, both with pain and without pain, and the combined range of motion of the thoracolumbar spine is greater than 120 degrees.  As above, during the November 2005, January 2008, and May 2011 VA examinations the Veteran had forward flexion to 90 degrees even upon repetitive motion.  There is also no evidence of incapacitating episodes relating to intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the past 12 months.  Significantly, during the November 2005, January 2008, and May 2011 VA examinations the Veteran specifically denied such episodes.  Thus, a disability rating greater than 10 percent under either DC 5237 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's lumbar spine disorder.   
 
The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's lumbar spine disorder under DeLuca.  While the November 2005, January 2008, and May 2011 VA examination reports show complaints of tenderness and pain, consideration of this additional pain does not support a higher evaluation.  Thus, the Board finds that the 10 percent rating assigned for the osteoarthritis of the lumbar spine is already taking into consideration the provisions of Deluca.   

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected osteoarthritis of the lumbar spine throughout the rating period on appeal.  In this regard, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.

In the present case, while the Veteran has reported pain radiating to the right hip during each of the VA examinations reported above, the Board notes that the neurological examination of the lower extremities during the January 2008 and May 2011 VA examination revealed no significant neurological abnormalities.  Specifically, in May 2011 motor function was within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration and temperature was intact on the right and left.  Also, both extremities revealed knee jerk 2+ and ankle jerk 2+.  Cerebellar function was intact, Romberg's test was negative, and Babinski sign was also negative.  Given the foregoing, the overall evidence reveals an essentially normal neurologic disability picture throughout the entire rating period on appeal.  Accordingly, assignment of a separate evaluation for neurologic manifestations of the low back disorder is not warranted here.

In sum, a higher rating is not warranted for the Veteran's osteoarthritis of the lumbar spine, and there is no support for assignment of a separate neurologic evaluation.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Residuals of fracture, right fifth metatarsal

The Veteran's residuals of fracture, right fifth metatarsal is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5284.  Pursuant to DC 5284, other foot injuries, a 10 percent rating contemplates moderate impairment, a 20 percent contemplates moderately severe impairment, and a 30 percent rating contemplates severe impairment.  With actual loss of the use of the foot, a 40 percent rating is applicable.  The words "slight", "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Evidence relevant to the current level of severity of the Veteran's residuals of fracture, right fifth metatarsal includes VA examination reports dated in the November 2005, January 2008, and May 2011.  During the November 2005 examination the Veteran reported that he fractured his right foot while playing basketball in July 2004.  He had it wrapped and a cast was placed.  He indicated that since then, he knows when it will rain based on the pain in his foot.  The pain was arthritis type, throbbing, and 6/10 in intensity.  There was no weakness, swelling, or heat/redness but there was stiffness.  The Veteran indicated that his right foot gives way with pain two times per week.  He stood on concrete floors all day, particularly at work. He indicated that it did lock up with running and performing physical training.  He stated it was easily fatigued.  No lack of endurance was reported.  

The Veteran indicated that he took Aspirin and Ibuprofen which "numbs the pain a little."  There were no side effects from taking the medication.  He experienced a flare-up with running and pounding on the foot.  He reported that he wore inserts in his boots while in the military and that he tried to wear soft shoes post-service.  There was no history of surgery to the right foot.  With his job, he stated that it affected him as a dull pain and continued with his daily activities.  He reported that the pain was not "that bad" but that he did feel pain and discomfort.  He indicated that he could walk for about one mile and stand for approximately 20 minutes.  

Upon range of motion testing of the right ankle the Veteran had 20 degrees of dorsiflexion and 40 degrees of plantar flexion.  Full range of motion was noted with inversion to 30 degrees, eversion to 20 degrees completed without difficulty.  With repetitive range of motion there was no evidence of decreased range of motion or functional impairment identified.  Full range of motion was noted.  There was also noted of the feet a tenderness to palpation of the fifth metatarsal head on the right.  No pain was noted of the left.  There was maceration of the web space of the right between the third, fourth, and fifth toes and of the left between the fourth and fifth toe.  There was noted peeling over the plantar aspect of the feet, indicative of tinea pedis and dry skin.  This involved approximately three percent of the total body, zero percent of the exposed areas.  The nails were trimmed of the bilateral feet.  

X-ray examination of the right foot revealed no fractures or dislocations.  The examination was otherwise unremarkable.  The impression was right fifth metatarsal fracture, healed with residual intermittent pain.  

During the January 2008 VA examination the Veteran reported fracturing his right fifth metatarsal in July 2004 while playing basketball.  He complained of pain located at the right foot for three and a half years.  The pair occurred six times per day and each time lasted for one hour.  The pain was localized.  The characteristic of the pain was aching and sharp with an intensity of 5/10.  The pain could be elicited by physical activity.  It was relieved by rest.  At time of pain he required bed rest.  He also experienced pain at rest.  At rest he had no weakness, stiffness, swelling, or fatigue.  While standing or walking he also had pain.  While standing or walking he had no weakness, stiffness, swelling, or fatigue.  He reported that he had not been hospitalized nor had surgery for his foot disorder.  The current treatment was Ibuprofen.  

On physical examination the Veteran's posture and gait were within normal limits.  Leg length from the anterior superior iliac spine to the medial malleolus was 97.5 centimeters (cm) on the right and 97.5 cm on the left.  Examination of the feet did not reveal any signs of abnormal weight bearing.  He did not require any assistive device for ambulation.  Range of motion testing of the right and left ankle was as follows:  dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Neither the right nor the left ankle joint function was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no indication of malunion as the os calcis or astralgus on either the right or the left.  

Examination of the feet revealed no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  There was no active motion in the metatarsophalangeal joint of either the right or left toes.  Neither pes planus nor pes cavus were present and no hammer toes were found upon examination.  Morton's metatarsalgia was not present.  Hallux valgus of the left foot was present; the degree of angulation was slight with no resection of the metatarsal head present.  Hallux rigidus was not present.  The Veteran did not have any limitation with standing or walking.  He required shoe inserts but did not require orthopedic shoes, corrective shoes, arch supports, foot supports, or build-up of the shoes.  The symptoms and pain were relieved by the previously noted corrective shoe wear.  

X-ray examination of the right foot was within normal limits.  The impression was residuals, right fifth metatarsal fracture, symptoms resolved.  

During the May 2011 VA examination the Veteran reiterated that he fractured his right fifth metatarsal in July 2004.  He reported pain in the right foot which occurred three times per day, each time lasting for one hour.  The pain traveled to the right side of the foot.  The Veteran reported the pain to be squeezing and aching with an intensity of 6/10.  The pain could be exacerbated by physical activity and stress.  It was relieved by rest and Aspirin.  At the time of pain, he could function with medication.  The Veteran described additional symptoms of pain with rainy and cold weather.  For the foot disorder, at rest and during activity he had pain but did not have weakness, stiffness, swelling, or fatigue.  The Veteran denied hospitalizations or surgery for his right foot disorder and was not receiving any treatment for the disorder.  With regard to overall functional impairment the Veteran reported that he could not walk or stand for a prolonged time.  

On physical examination the Veteran's posture and gait were within normal limits.  Walking was steady.  Leg length from the anterior superior iliac spine to the medial malleolus was 96 cm on the right and 96 cm on the left.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  For ambulation, he required a cane due to his lumbar spine disorder.  He did not require a brace, crutches, corrective shoes, a wheelchair, a prosthesis, or a walker.  Examination of the ankles revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was also no deformity and no ankylosis.  Range of motion testing of both the right ankle left ankle revealed dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  Neither ankles joint function was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Examination of each foot revealed tenderness but did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the right and left great toes.  Palpation of the plantar surface of both the right and left feet revealed slight tenderness.  Non-weight bearing examination of the Achilles tendon was normal on the right and the left.  Neither pes planus nor pes cavus were present and no hammer toes were found upon examination.  Morton's metatarsalgia was not present.  Hallux valgus of the left foot was present; the degree of angulation was slight with no resection of the metatarsal head present.  Hallux rigidus was not present.  The Veteran did not have any limitation with standing or walking.  He required shoe inserts but did not require orthopedic shoes, corrective shoes, arch supports, foot supports, or build-up of the shoes.  The symptoms and pain were relieved by the previously noted corrective shoe wear.  

X-ray examination of the right foot was abnormal.  Findings showed old fracture of the distal phalanx, first toe.  There were also mild degenerative changes at the first metatarsal phalangeal joint.  The impression was residuals, right fifth metatarsal fracture, no change in diagnosis.  The examiner noted that the condition was active.  Subjective factors included right foot pain and history of fractured right fifth metatarsal.  The objective factors were right foot tenderness and pain at rest with normal range of motion, and shoe inserts noted on physical examination.   

Also of record are private treatment records dated through June 2006 which show complaints regarding the right foot but do not report findings pertinent to the rating criteria for which the Veteran's right foot disorder is rated.

Given the above, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating greater than 10 percent for the Veteran's residuals of fracture, right fifth metatarsal.  The November 2005, January 2008, and May 2011 VA examination reports show full range of motion of the right ankle and very minimal difficulties regarding the right ankle.  These reports show that there are no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement and no deformity.  The only complaints regarding the right ankle/foot are that of tenderness.   In fact, the January 2008 VA examiner noted that the Veteran's symptoms regarding the right foot had resolved. The Board finds that this represents no more than moderate impairment of the right foot/ankle.  There is no evidence that the Veteran requires an assistive device such as a cane, crutches, a walker, or orthotics due to his right foot/ankle.    

The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's right/foot ankle disorder under DeLuca.  While the above VA examination reports showed complaints of pain and tenderness, even taking into account these complaints under DeLuca the Veteran still does not meet the criteria for a disability rating greater than 10 percent under DC 5284.  Thus, the Board finds that the currently assigned 10 percent rating for the right foot/ankle is already taking into consideration the provisions of Deluca.  There is no credible medical evidence of record suggesting that the Veteran's right ankle disorder is worse than moderately disabling.  A higher rating is not warranted, and has not been at any time from the inception of the claim. 

The Board has considered whether other diagnostic codes might allow for a higher disability rating, but finds none that does.  The diagnostic codes used for evaluating disabilities of the foot/ankle do not allow for a higher rating because the Veteran has normal motion of the right ankle, because there is no ankylosis of the ankle, and because there is no evidence of marked deformity.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-74. 38 C.F.R., Part 4, Plate II (showing that normal range of motion of the ankle is to 20 degrees in dorsiflexion and to 45 degrees in plantar flexion). 

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable disability rating for service-connected residuals of fracture of the right fifth metatarsal. 38 C.F.R. § 4.3.

3.  Hypertension

The Veteran's hypertension is currently rated as noncompensably disabling under 38 C.F.R.  § 4.104, DC 7101.  Under that code, a 10 percent rating will be assigned with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating will be assigned with diastolic pressure which is predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating will be assigned with diastolic pressure predominantly 120 or more.  A 60 percent rating will be assigned with diastolic pressure predominantly 130 or more.  

Evidence relevant to the current level of severity of the Veteran's hypertension includes VA examination reports dated in the November 2005, August 2007, and May 2011.  During the November 2005 examination the Veteran reported that high blood pressure was diagnosed in August 2004 of which he was evaluated and then placed on medication to manage the condition.  He reported every now and then having headaches and was unsure of this was related to his sinuses.  He also reported chest pain every now and then.  He also stated that he had shortness of breath every now and then.  He denied swelling of the extremities.  Medications for his blood pressure included Lisinopril and Hydrochlorothiazide.  The impression was hypertension with good control, Veteran on medication management.  

During the August 2007 VA examination the Veteran reported that he was diagnosed with hypertension in 2004.  He was treated with Atenolol and Hydrochlorothiazide.  The Veteran complained of headaches, fatigue, blurred vision, and shortness of breath.  He denied stroke or history of congestive heart failure, coronary artery disease, renal failure, and retinopathy.  The veteran indicated that he had erectile dysfunction secondary to hypertension.  As far as functional impairment was concerned, the Veteran complained of erectile dysfunction, otherwise, the Veteran could conduct all the functions and activity of daily living.  There was no functional impairment secondary to hypertension.

On physical examination the following blood pressure readings were noted:  132/77, 130/81, and 131/83.  Cardiovascular examination was normal but an ECG (electrocardiogram) was abnormal.  Specifically, the ECG showed sinus bradycardia at a rate of 59.  There was left ventricular hypertrophy by voltage.  The impression was essential arterial hypertension.  Subjective factors included complaints of headaches, fatigue, blurred vision, shortness of breath, and erectile dysfunction.  Objective findings noted normal serial blood pressures, normal chest X-ray, no cardiomegaly, and an ECG showing sinus bradycardia with left ventricular hypertrophy.  

During the May 2011 VA examination the examiner noted that the Veteran was diagnosed with hypertension in October 2003.  The examiner noted that the Veteran had been treated for his hypertension with Atenolol since 2003 with a good response.  There were no side effects.  With regard to overall functional impairment the Veteran reported that he could not lift any heavy objects.  

On physical examination the following blood pressure readings were noted:  120/80, 126/68, and 120/70.  Cardiovascular examination was normal.  Chest X-ray showed mild right perihilar interstitial prominence, which may be acute or chronic.  There was minimal scarring vs. very small left effusion with blunting of the left costophrenic angle.  An ECG showed sinus bradycardia but was otherwise normal.  The impression was hypertension, no change in diagnosis.  The examiner noted that the Veteran's condition was active and indicated that the subjective factors were high blood pressure treated with Atenolol.  The objective factors included abnormal chest X-ray and ECG.  

With regard to the hypertension the examiner noted that the effect of the condition on the Veteran's usual occupation was partial impairment in physical activities of employment in accordance with METS levels.  The effect of the condition on the Veteran's daily activity was partial limitation physical activities of activities of daily living in accordance with METS levels.  The veteran complained of having a murmur since 2011.  As a result of the Veteran's heart disorder, he had experienced fatigue.  He had no angina, shortness of breath, dizziness, or syncope attacks.  The symptoms described occurred constantly.  He reported no congestive heart failure and there was no histor of rheumatic heart disease.    

Also of record are private treatment records dated through June 2006 which show treatment for the Veteran's hypertension.  Significantly, the following blood pressure readings are noted: 154/80 (June 2005), 138/71 (September 2005), 153/89 (January 2006), 138/80 (February 2006), 152/103 (May 2006), 121/79 (June 2006), 120/88 (June 2006), and 138/82 (un-dated).  

Given the evidence of record, the Board finds that an initial compensable disability rating for the Veteran's hypertension is not warranted.  The available blood pressure readings collectively do not satisfy the criteria for the rating of 10 percent.  As above, a 10 percent rating will be assigned with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  None of the readings in either August 2007 (132/77, 130/81, and 131/83) or May 2011 (120/80, 126/68, and 120/70) show a diastolic reading over 100 or a systolic pressure reading over 160.  While a February 2006 private treatment record shows a blood pressure reading of 152/103, this is the only reading among several showing a diastolic pressure of 100 or more.  Thus, an initial compensable disability is not warranted.

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate hypertension, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); see Butts v. Brown, 5 Vet. App. 532 (1993).

With regard to all three of the Veteran's service-connected disorders addressed above, the Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the osteoarthritis of the lumbar spine, residuals of right fifth metatarsal fracture, and hypertension warrant no more than the disability ratings currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board notes that the Veteran is currently employed as a senior laboratory technician and that the Veteran has not been hospitalized for his low back, right foot, and/or hypertension disorders.  During the November 2005 VA examination the Veteran denied any lost time from work due to his disabilities and the evidence does not indicate that any of his service-connected disorders markedly interfere with his employment.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321 is therefore not warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).


Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, substantially compliant notice was sent in December 2008 and the claim was readjudicated in a March 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for osteoarthritis, lumbar spine is denied.  

An initial disability rating greater than 10 percent for residuals of fracture, right fifth metatarsal is denied.

An initial compensable disability rating for hypertension is denied.  


REMAND

With regard to the post-operative left inguinal hernia with residual scarring issue, as above the Veteran was discharged from his first period of active service in May 1981.  In June 1981, approximately one month after discharge from service the Veteran was treated for a hernia and in August 1981 the Veteran underwent left inguinal hernia repair.  The Veteran contends that his hernia was actually incurred in service after heavy lifting resulting in severe abdominal pain.  In support of this contention the Veteran submitted an August 2007 statement from a fellow service-member, H.K.H. indicating that the Veteran was required to lift many heavy objects as part of his military duties.  The Veteran also submitted an August 2007 statement from his mother, C.H., wherein she wrote that the Veteran complained of pain in the groin area during his military service.  Service treatment records show complaints of back pain upon heavy lifting in April 1979 but are negative for complaints of abdominal pain.  However, it is significant to note that a discharge examination from the Veteran's first period of military service is not associated with the claims file.    

In connection with this claim, the Veteran was afforded a VA general examination in November 2005.  At that time the Veteran reported that he was lifting "GP medium tents" in Germany and was seen about five months later when he left active duty and had a physical for a job and the hernia was detected.  He stated that at the initial time of the injury, nothing was done.  He had surgery in August 1981 to repair the hernia.  The Veteran stated that he did not have any problems related to the hernia at the time of the examination.  He stated that he wore a belt at work as needed if he felt pain and occasionally, he did feel pain at the scar area.  There was no report of a ventral hernia.  The examiner diagnosed left inguinal hernia, status post herniorrhaphy. 

While the November 2005 VA examiner specifically addressed the Veteran's claimed hernia disorder in the examination report, he/she did not provide an opinion as to whether the Veteran's hernia residuals were related to military service, to include whether the hernia first developed during active service.  As such, the November 2005 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the Veteran should be afforded another examination to determine whether the Veteran currently suffers from any residuals of the 1981 hernia to include a painful scar and, if so, whether the 1981 hernia first developed prior to his May 1981 discharge from military service.



Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should arrange for the Veteran to be afforded a VA examination to determine whether the Veteran currently suffers from any residuals of the 1981 hernia to include a painful scar and, if so, whether it is at least as likely as not (50 percent probability or greater) that his 1981 hernia first developed prior to his May 1981 discharge from military service.  

The VA examiner is specifically directed to review the claims file including the June 1981 post-service treatment noted, dated approximately one month after discharge from service, along with the August 1981 operative report showing left inguinal hernia repair.  The examiner is also directed to the Veteran's allegations of groin pain prior to his May 1981 discharge from military service.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The AMC/RO should then review the record and ensure that the above action is completed.  When the AMC/RO is satisfied that the record is complete the claim should be readjudicated by the AMC/RO.  If the claim is still denied the AMC/RO must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


